 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
 
WILLOW FINANCIAL BANCORP, INC.
 
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
 
 

--------------------------------------------------------------------------------


WILLOW FINANCIAL BANCORP, INC.
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN




1.  Establishment and Purpose of the Plan
1
   
2.  Definitions
1
   
3.  Administration
4
   
4.  Deferral Accounts
5
   
5.  Non-Stock Denominated Awards
6
   
6.  Stock-Denominated Awards
8
   
7.  Payment of Deferral Accounts
9
   
8.  Section 16 of the Exchange Act
10
   
9.  Claims Procedure
11
   
10. Amendment/Termination
13
   
11. Miscellaneous
13

--------------------------------------------------------------------------------


WILLOW FINANCIAL BANCORP, INC.


AMENDED AND RESTATED DEFERRED COMPENSATION PLAN


ARTICLE 1
ESTABLISHMENT AND PURPOSE OF THE PLAN


1.1           Establishment of the Plan. Effective as of October 28, 2008, the
Deferred Compensation Plan (the “Prior Plan”) was amended and restated in its
entirety.  The Prior Plan was adopted effective as of October 1, 2003.  This
amended and restated plan shall be known as the Deferred Compensation Plan (the
“Plan”) and shall in all respects be subject to the provisions set forth herein.


1.2           Purpose of the Plan.  The purpose of the Plan is to provide
Non-Employee Directors of Willow Financial Bancorp, Inc. (formerly known as
Willow Grove Bancorp, Inc.) and any successors thereto (the “Company”) and its
Subsidiaries as well as certain members of the senior management team of the
Company and its Subsidiaries with the opportunity to elect to defer receipt of
specified portions of their compensation and to have such deferred amounts
treated as if invested in specified investment vehicles.  The Plan is intended
to be an unfunded plan qualifying as a “top hat” plan for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
for purposes of the Internal Revenue Code of 1986, as amended (the “Code”).  The
Plan is being amended and restated in order to comply with the requirements of
Section 409A of the Code and the final regulations issued by the IRS.  No
benefits payable under this Plan shall be deemed to be grandfathered for
purposes of Section 409A of the Code.
 
ARTICLE 2
DEFINITIONS


2.1           Definitions.   In addition to the terms defined in Article 1
above, the following terms used in the Plan shall have the meanings set forth
below:


(a)           “Administrator” shall mean such person or persons designated
pursuant to Section 3.1(b) hereof to whom the Committee has delegated authority
to take action under the Plan, except as may be otherwise required under Article
9 hereof.


(b)           “Beneficiary” shall mean any person (which may include trusts and
is not limited to one person) who has been designated by the Participant in his
or her most recent written beneficiary designation form filed with the Company
to receive the benefits specified under the Plan in the event of the
Participant’s death.  If no Beneficiary has been designated or if no designated
Beneficiary survives the Participant’s death, then the Beneficiary shall mean
the Participant’s estate.


(c)           “Bank” shall mean Willow Financial Bank, a wholly-owned subsidiary
of the Company which was formerly known as Willow Grove Bank, and any successors
thereto.
 
1

--------------------------------------------------------------------------------


(d)           “Change in Control” shall mean a change in the ownership of the
Company or the Bank, a change in the effective control of the Company or the
Bank or a change in the ownership of a substantial portion of the assets of the
Company or the Bank, in each case as provided under Section 409A of the Code and
the regulations thereunder.
 
(e)           “Committee” shall mean the Compensation Committee of the Board of
Directors of the Company.


(f)           “Deferral Account(s)” shall mean Non-Stock-Denominated Deferral
Accounts and Stock-Denominated Deferral Accounts, singularly or collectively, as
appropriate.  Deferral Accounts will be maintained solely as bookkeeping entries
by the Company to evidence the unfunded obligations of the Company hereunder.


(g)           “Disability” shall mean a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months; or (ii)
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Company or the Bank (or would have received such
benefits for at least three months if the Participant had been eligible to
participate in such plan).  The determination of the Board as to Disability
shall be binding on a Participant.
 
(h)           “Employee” means any person who is employed by the Company or any
of its Subsidiaries, including employees who may also be directors of the
Company or its Subsidiaries.


(i)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.  References to any provision of the Exchange Act or rule thereunder
shall include any successor provisions or rules.


(j)           “Non-Employee Director” means a member of the Board of Directors
of the Company or the Board of Directors of the Bank or any successor to such
entities who is not an Employee.


(k)           “Non-Stock-Denominated Deferral Account” shall mean the accounts
or sub-accounts established and maintained by the Company for specified
deferrals made by a Participant pursuant to Article 5 hereof.


(l)           “Participant” shall mean any Non-Employee Director of the Company
or the Bank or any Employee of the Company or any Subsidiary who is designated
by the Company’s Board of Directors or the Committee as eligible to participate
in this Plan and who makes an election to participate in the Plan.


(m)           “Restricted Stock Award” shall mean awards granted pursuant to the
Company’s 1999, 2002 and 2005 Recognition and Retention Plans or any similar
and/or successor plans.

2

--------------------------------------------------------------------------------


(n)           “Retirement” shall mean a Separation from Service on or after the
age of fifty-five (55).


(o)           “Separation from Service” shall mean a termination of the
Participant’s services (whether as an employee or as an independent contractor)
to the Company and its Subsidiaries for any reason other than
Disability.  Whether a Separation from Service has occurred shall be determined
in accordance with the requirements of Section 409A of the Code based on whether
the facts and circumstances indicate that the Company, the Bank and the
Participant reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Participant
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding thirty-six (36) month
period.
 
(p)           “Specified Employee” shall mean a key employee as defined in
Section 416(i) of the Code (without regard to Section 416(i)(5) of the Code) and
as otherwise defined in Section 409A of the Code and the regulations thereunder.
 
(q)           “Stock” shall mean the common stock, with a par value of $0.01 per
share, of the Company or any other equity securities of the Company designated
by the Committee.


(r)           “Stock-Denominated Awards” shall mean a Restricted Stock Award or
similar type of award which has been made pursuant to a plan or arrangement
which has been approved by the Company’s shareholders and which is determined by
the Committee to be appropriate for deferral under the terms of this Plan.


(s)           “Stock-Denominated Deferral Account” shall mean the accounts or
sub-accounts established and maintained by the Company for specified deferrals
made by a Participant pursuant to Article 6 hereof.


(t)           “Subsidiary” or “Subsidiaries” means the Bank and any of the
subsidiaries of the Company or the Bank which, with the consent of the Board of
Directors of the Company, agree to participate in this Plan.


(u)           “Trust” shall mean the trust or trusts established by the Company
pursuant to Articles 5 and 6 hereof.


(v)           “Trustee(s)” shall mean the trustee(s) of the Trust(s).


(w)           “Trust Agreement” shall mean the agreement(s) entered into between
the Company and the Trustee(s), as amended or restated from time to time.


(x)           “Valuation Date” shall mean the close of business on the last
business day of each calendar quarter; provided however, that in the case of a
Separation from Service or Disability, the Valuation Date shall mean the close
of business on the last business day of the month preceding the date on which a
payment is made, and in the case of a Change in Control, the Valuation Date
shall be the effective date of such Change in Control.
3

--------------------------------------------------------------------------------


(y)           “Unforeseeable Emergency” shall mean a severe financial hardship
to the Participant resulting from (1) an illness or accident of the Participant,
the Participant's spouse, or a dependent of the Participant (within the meaning
of Section 152(a) of the Code), (2) a loss of the Participant's property due to
casualty, or (3) other extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant.  The amount of such
distribution may not exceed the amounts necessary to satisfy the emergency.  The
circumstances that will constitute an “Unforeseeable Emergency” will depend on
the facts of each case, but, in any case, payment may not be made in the event
that such hardship is or may be relieved:
 
(1)           through reimbursement or compensation by insurance or otherwise;
 
(2)           by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship; or
 
(3)           by cessation of deferrals under the Plan.
 


ARTICLE 3
ADMINISTRATION


3.1           Committee; Duties.


(a)           Committee Authority.  The Committee shall administer the Plan in
accordance with its terms and shall have all powers necessary to accomplish such
purpose, including the power and authority to construe and interpret the Plan,
to define the terms used herein, to prescribe, amend and rescind rules and
regulations, agreements, forms and notices relating to the administration of the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan.


(b)           Delegation of Duties; Powers.  The Committee may delegate its
duties and responsibilities hereunder, as it deems reasonable and appropriate,
to the Administrator.  If an Administrator is appointed by the Committee, such
Administrator shall serve at the will of, and may be removed (with or without
cause) by the Committee.  Any actions of the Committee or the Administrator with
respect to the Plan shall be conclusive and binding upon all persons interested
in the Plan, except that any action of the Administrator will not be binding on
the Committee.  The Committee and the Administrator may each appoint agents and
delegate thereto powers and duties under the Plan, except as otherwise limited
by the Plan.


(c)           Limitation of Liability.  Each member of the Committee and the
Administrator shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or other employee of
the Company or any Subsidiary, the Company’s independent public accountants or
any compensation consultant, legal counsel, or other professional retained by
the Company to assist in the administration of the Plan.  To the maximum extent
permitted by law, no member of the Committee or the Administrator, nor any
person to whom ministerial duties have been delegated, shall be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of the Plan.  To the maximum extent permitted by law, the Company
shall indemnify the members of the Committee and the Administrator against any
and all claims, losses, damages, expenses, including any counsel fees and costs
incurred by them, and any liability, including any amounts paid in settlement
with the Company’s approval, arising from their action or failure to act.
4

--------------------------------------------------------------------------------


3.2           Selection of Participants.  The Administrator will notify each
person of his or her eligibility to participate and the extent to which such
person can participate in the Plan within ten (10) days of the Committee’s
designation that such person is so eligible to participate in the Plan.


ARTICLE 4
DEFERRAL ACCOUNTS


4.1           Enrollment Requirements; Deferral Accounts.  Each Participant
shall complete, execute and return to the Committee a deferral election and
beneficiary designation form prior to the election deadlines set forth in
Section 4.2 below.  The Company shall establish a Deferral Account for each
Participant which shall be administered pursuant to the terms and provisions of
this Plan.


4.2           Timing of Deferral Elections.


(a)           Generally.  An election to defer compensation or awards hereunder
must be received by the Administrator prior to the date specified in this
Section 4.2 of the Plan.  Any elections to defer (i) salary, director’s fees,
cash compensation and annual incentive awards must be made on or prior to the
December 31st preceding the calendar year in which such income shall be earned,
subject to the exception provided in Section 4.2(b) of the Plan, and (ii)
Stock-Denominated Awards must be made on or prior to the December 31st preceding
the calendar year in which the restricted stock awards vest.


(b)           New Participant.  Notwithstanding anything in the Plan to the
contrary, in the case of the first year in which a Participant becomes eligible
to participate in the Plan, elections to defer compensation or awards hereunder
may be made within 30 days of the date a Participant first becomes eligible to
participate in this Plan with respect to services to be performed subsequent to
the election, with such election in each case to be effective as of the
immediately following payroll period of the Company.  Under no circumstances may
a Participant defer compensation or awards to which the Participant has already
attained, at the time of deferral, a legally enforceable right to receive such
compensation or awards.


(c)           Non-Stock and Stock-Denominated Deferrals.  With the consent of
the Committee, a Participant may elect to defer otherwise taxable compensation,
fees or awards which may be in the form of cash or Stock to be received from the
Company or a Subsidiary, including salary, director’s fees, annual incentive
awards and taxable compensation payable under other plans and programs,
employment agreements or other arrangements or as designated by the Committee;
provided; however, that a Participant who is an Employee may only defer, with
respect to a given year, receipt of only that portion of the Participant’s
income that exceeds the FICA maximum taxable wage base plus the amount necessary
to satisfy Medicare and all other payroll taxes (other than federal, state or
local income tax withholding) imposed on the wages of such Participant from the
Company and its Subsidiaries.  In addition to such limitation, the Committee may
impose limitations on the amounts permitted to be deferred and other terms and
conditions of deferral under this Plan.  Any such limitations, and other terms
and conditions of deferral, shall be set forth in the rules relating to this
Plan, or election forms, or other forms or instructions approved by the
Committee and/or the Administrator.
5

--------------------------------------------------------------------------------


(d)           Subsequent Deferral Elections.  A Participant may not elect to
change his or her deferral election that is in effect for a calendar year.  The
Committee and/or Administrator may, in its discretion, permit a Participant to
change his or her deferral election for a subsequent calendar year, provided
that the subsequent deferral election is made on or prior to the December 31st
preceding the calendar year in which such income shall be earned.


4.3           Prior Payment Elections.  At the time of a Participant’s initial
deferral election, such Participant shall also elect the number of installments
(but not to exceed ten (10) annual installment payments) in which the settlement
of his or her Deferral Account shall be completed.  Any payment elections made
by a Participant before January 1, 2005 shall continue in effect until such time
as the Participant makes a subsequent payment election pursuant to Section 4.4
below and such payment election becomes effective as set forth below.  If no
payment election was previously made, then the current payment election shall be
deemed to be ten (10) annual installment payments.


4.4           Transitional Elections Prior to 2009.  On or before December 31,
2008, if the Participant wishes to change his payment election, the Participant
may do so by completing a payment election form approved by the Company,
provided that any such election (i) must be made at least 12 months before the
date on which benefit payments due to a Separation from Service or upon a fixed
date are scheduled to commence, (ii) must be made before the Participant has a
Separation from Service or a termination of employment or service due to
Disability, (iii) shall not take effect before the date that is 12 months after
the date the election is made and accepted by the Company with respect to
payments to be made due to a Separation from Service or upon a fixed date, (iv)
does not cause a payment that would otherwise be made in the year of the
election to be delayed to a later year, and (v) does not accelerate into the
year in which the election is made a payment that is otherwise scheduled to be
made in a later year.


4.5           No Changes in Payment Elections After 2008.  No Participant shall
be permitted to change his payment election on or after January 1, 2009.


ARTICLE 5
NON-STOCK DENOMINATED AWARDS


5.1           Deferral Accounts For Non-Stock-Denominated Awards. The following
provisions will apply to Deferral Accounts other than those established under
Article 6:


(a)           Establishment; Crediting of Amounts
Deferred.  A  Non-Stock-Denominated Deferral Account will be established for
each Participant for any deferrals made by a Participant hereunder.  The amount
of compensation or awards deferred with respect to each Non-Stock-Denominated
Deferral Account will be credited to such account as of the date on which such
amounts would have been paid to the Participant but for deferral
hereunder.  Amounts credited to a Non-Stock-Denominated Deferral Account shall
be deemed to be invested in such hypothetical investment vehicles as selected by
the Participant from the list authorized by the Committee pursuant to Section
5.1(b) hereof.  The amounts of hypothetical income and appreciation and
depreciation in the value of such accounts will be credited and debited to such
accounts from time to time.  Unless otherwise determined by the Committee,
amounts credited to a Non-Stock-Denominated Deferral Account shall be deemed
invested in such hypothetical investment vehicles within fifteen (15) business
days following the month-end in which the deferral occurs.
6

--------------------------------------------------------------------------------


(b)           Hypothetical Investment Vehicles.  The Committee shall establish
one or more hypothetical investment vehicles under this Plan and may add to or
change or discontinue any hypothetical investment vehicle included in the list
of available hypothetical investment vehicles in its absolute discretion,
provided, however, that the list of hypothetical investment vehicles for the
Non-Stock Denominated Deferral Account shall not include any investment or
hypothetical investment in the Company’s Stock.


(c)           Allocation and Reallocation of Hypothetical Investments.  A
Participant may allocate amounts credited to his or her Non-Stock-Denominated
Deferral Account to one or more of the hypothetical investment vehicles
authorized under the Plan.  Subject to the rules established by the
Administrator, a Participant may reallocate amounts credited to his or her
Non-Stock-Denominated Deferral Account (to be effective as of the Valuation Date
immediately following the Participant’s election) to one or more of such
hypothetical investment vehicles, by filing with the Administrator a notice,  in
such form as may be specified by the Administrator.  The Committee or
Administrator may restrict allocations or reallocations by specified
Participants into or out of specified investment vehicles or specify minimum
amounts that may be allocated or reallocated by Participants; however, any such
allocation or reallocation shall be made in accordance with all applicable
provisions of the Exchange Act and the regulations promulgated thereunder,
including but not limited to, Section 16(b) and the regulations thereunder.


(d)           Investment Return.  In order to simulate an investment return for
the amounts held in each Participant’s Non-Stock-Denominated Deferral Account,
the account balance shall be reduced for the reasonable transaction costs
associated with the Participant’s investment directions and be adjusted to
recognize the hypothetical income, appreciation and depreciation generated by
the hypothetical investments that the Non-Stock-Denominated Deferral Account is
deemed to be invested in.


(e)           Trusts.  The Committee may, in its discretion, establish one or
more Trusts and deposit therein amounts of cash, Stock, or other property not
exceeding the amount of the Company’s obligations with respect to the
Participants’ Non-Stock-Denominated Deferral Account established under Article 5
hereof.

7

--------------------------------------------------------------------------------


ARTICLE 6
STOCK-DENOMINATED AWARDS


6.1           Deferral Accounts For Stock-Denominated Awards.  The following
provisions will apply to Deferral Accounts other than those established under
Article 5:


(a)           Establishment.  Subject to any terms and conditions imposed by the
Committee, Participants may elect to defer, under the Plan, amounts which would
otherwise be taxable income of a Participant as a result of the exercise,
earning, vesting, or such similar event with respect to Stock-Denominated
Awards.  In connection with such deferral of a Stock-Denominated Award, a
Stock-Denominated Deferral Account shall be established for such
Participant.  On terms determined by the Committee, the Stock-Denominated
Deferral Account will, as of the date that taxable income from a
Stock-Denominated Award would otherwise be recognized by a Participant,  be
credited with a number of share units corresponding to the number of shares of
Stock represented in the amount of Stock-Denominated Award being deferred
hereunder.  With respect to any fractional shares, the Committee or the
Administrator may pay such fractional shares to the Participant in cash or
credit the Participant’s Non-Stock-Denominated Deferral Account with such amount
in lieu of depositing such fractional shares into the Stock-Denominated Deferral
Account.


(b)           Investment Return.  Hypothetical appreciation and depreciation in
the value of the Stock-Denominated Deferral Account shall be equal to the actual
appreciation and depreciation of the Stock.  Cash dividends and distributions
with respect to share units in the Stock-Denominated Deferral Account shall be
credited to a Participant’s Stock-Denominated Deferral Account in the form of
additional share units.


(c)           Allocation of Hypothetical Investment.  Stock-Denominated Awards
deferred pursuant to this Article 6 shall continuously be deemed invested in
Stock share units until  settlement of the Stock-Denominated Deferral Account
pursuant to Article 7 hereof, and the Participant shall not be entitled to
reallocate Stock-denominated deferrals into any other hypothetical investments.


(d)           Trusts.  The Committee may, in its discretion, establish one or
more Trusts (including sub-accounts under such Trusts), and deposit therein
amounts of cash, Stock, or other property not exceeding the amount of the
Company’s obligations with respect to the Participants’ Stock-Denominated
Deferral Accounts established under Article 6.


(e)           Voting of Plan Shares.  Stock-Denominated Awards deferred under
the Plan shall be voted by the Trustee in its discretion giving consideration
to, among other factors, any instructions which the Trustee may have received
from a Participant.


8

--------------------------------------------------------------------------------


ARTICLE 7
PAYMENT OF DEFERRAL ACCOUNTS


7.1           Payment Events.
 
(a)           Payment Events Elected by Participants.  Each Participant shall be
entitled to payment of his or her Deferral Account(s) as of the earliest to
occur of the following events selected by a Participant on his deferral election
form (hereinafter “Participant Elected Event”), unless one of the events
specified in Section 7.1(b) or (c) occurs first:
 
       (i)  
Retirement (as defined in Section 2.1(n) above),

 
         (ii)   Disability (as defined in Section 2.1(g) above), or
 
         (iii)  
In-service distribution on one or more fixed dates as specified on a deferral
election form.

 
(b)           Occurrence of Unforeseeable Emergency.  In addition to the above
Participant Elected Events, the Committee may, in its sole and absolute
discretion, allow a Participant to withdraw amounts from his/her Deferral
Account(s) upon the occurrence of an Unforeseeable Emergency, as defined in
Section 2.1(y) of this Plan.  A Participant may request a distribution due to an
Unforeseeable Emergency by submitting a written request to the Committee
accompanied by evidence to demonstrate that the circumstances being experienced
qualify as an Unforeseeable Emergency.  Any withdrawal approved by the Committee
shall not exceed the amount necessary to meet the Unforeseeable Emergency.


(c)           Automatic Lump Sum Distributions.  Notwithstanding anything in the
Plan or any prior Participant election to the contrary, payments in settlement
of a Deferral Account shall be made in a single lump sum payment following the
occurrence of any of the following events, even if a Participant had elected to
receive one or more installment payments upon any of the Participant Elected
Events specified in Section 7.1(a) above:


 
(i)
if a Participant has a Separation from Service for any reason other than
Retirement or Disability, such Participant’s Deferral Account(s) shall be paid
in a single lump payment within fifteen (15) business days following the
occurrence of such Separation from Service, except that if the Participant is
deemed to be a Specified Employee at the time of such Separation from Service,
then the lump sum payment shall be made on the first day of the month following
the lapse of six months after the Separation from Service, and



 
(ii)
if a Change in Control occurs, then each Participant’s Deferral Account(s) shall
be paid in a single lump sum payment within fifteen (15) business days following
the occurrence of such Change in Control.



(d)           Payment Events.  Each of the events specified in Sections 7.1(a),
(b) and (c) above is herein referred to as a “Payment Event,” and all of such
events are collectively referred to herein as “Payment Events.”
9

--------------------------------------------------------------------------------


7.2           Form of Payment.  Upon initially electing to participate in the
Plan, a Participant shall also select on a deferral election form, the form in
which his non-Stock-Denominated Deferral Account is to be paid to him/her
following a Payment Event.  The Company shall settle a Participant’s Deferral
Account, and discharge all of its obligations to pay deferred compensation under
the Plan with respect to such Deferral Account, as follows: (i) by payment of
cash or, at the Participant’s election, in the form of the securities underlying
the hypothetical investment vehicle(s) established under Article 5 for amounts
credited to a Non-Stock-Denominated Deferral Account; and (ii) by delivery of
Stock for Stock-Denominated Awards.  If a Participant does not select the form
of payment of his Non-Stock-Denominated Deferral Account, then such account
shall be paid in cash,
 
7.3           Timing of Payments.  Within sixty (60) days after the occurrence
of a Payment Event, the Company shall commence payment to the Participant or the
Participant’s designated Beneficiary or legal representative, as the case may
be, of the Participant’s Deferral Account, except as set forth below.  The
Deferral Account shall be paid in the form specified pursuant to 7.2
above. Notwithstanding anything in the Plan to the contrary, if a Participant is
deemed to be a Specified Employee at the time of Retirement, then any payments
made on account of Retirement will be made or will commence on the first day of
the month following the lapse of six (6) months after the date of the Retirement
(or, if earlier, upon the death of a Participant following the date of
Retirement).  If payments are to made in the form of annual installments and are
delayed as set forth in the preceding sentence, then (a) the number of annual
installments shall remain the same, (b) the amount of the annual payments shall
be calculated based on the commencement date being the first day of the month
following the lapse of six months after the date of the Retirement, and (c) the
annual payments shall be paid commencing as of the date set forth in the
preceding sentence.
 
         7.4           Amount of Each Annual Installment.  The dollar amount of
each annual installment paid to a Participant or his or her Beneficiaries shall
be determined by multiplying the value of the Participant’s Deferral Account as
of the close of business on the Valuation Date preceding such payment by a
fraction.  The numerator of the fraction shall in all cases be one, and the
denominator of the fraction shall be the number of annual installments remaining
to be paid to the Participant or his or her Beneficiaries, including the annual
installment for which the calculation is being made. For example, if a
Participant elected to receive 10 annual installments, the amount of the first
annual installment shall be 1/10th of the Participant’s Deferral Account, the
second annual installment shall be 1/9th of the then remaining Deferral Account,
and so on.
 
ARTICLE 8
SECTION 16 OF THE EXCHANGE ACT


8.1           Compliance with Section 16.  With respect to a Participant who is
then subject to the reporting requirements of Section 16(a) of the Exchange Act:


 
(a)
Any function of the Committee under the Plan relating to such Participant shall
be performed solely by the Committee if and to the extent required to ensure the
availability of an exemption under Rule 16b-3 or exclusion under Rule 16a-1(c)
for such Participant with respect to the Plan.

10

--------------------------------------------------------------------------------


 
(b)
Participants may not reallocate amounts credited to any Stock-Denominated
Deferral Account established pursuant to Article 6 hereof.



 
(c)
To the extent necessary so that transactions by and the rights of such a
Participant under the Plan are excluded from reporting under Rule 16a-1(c)
(unless acknowledged by the Participant in writing with respect to a specified
transaction not to be excluded), if any provision of this Plan or any rule,
election form or other form, or instruction does not comply with the
requirements of such rule as then applicable to such transaction or right under
the Plan, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.



 
(d)
To the extent any transaction is not excluded from reporting under Rule
16a-1(c), the Administrator shall provide such information to the Participant
that is required for the Participant’s compliance with Rule 16a-3(g)(1) within
the applicable time periods.



ARTICLE 9
CLAIMS PROCEDURE


9.1           Scope of Claims Procedures.  This Article 9 is based on final
regulations issued by the Department of Labor and published in the Federal
Register on November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1.  If
any provision of this Article 9 conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.


9.2           Initial Claim.  The Participant or any Beneficiary who believes he
or she is entitled to any benefit under the Plan (a “Claimant”) may file a claim
with the Company within one hundred eighty (180) days of the date on which the
event that caused the claim to arise occurred.  The Company shall review the
claim itself or appoint an individual or an entity to review the claim.


(a)   Initial Decision.  The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Company or appointee of the Company
prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, with such extension
not to extend beyond the day which is one hundred eighty (180) days after the
day the claim is filed.


(b)   Manner and Content of Denial of Initial Claims.  If the Company denies a
claim, it must provide to the Claimant, in writing or by electronic
communication:


(i)       
The specific reasons for the denial;



(ii)      
A reference to the provision of the Plan upon which the denial is based;



(iii)     
A description of any additional information or material that the Claimant must
provide in order to perfect the claim;



(iv)    
An explanation of why such additional material or information is necessary;



(v)     
Notice that the Claimant has a right to request a review of the claim denial and
information on the steps to be taken if the Claimant wishes to request a review
of the claim denial; and



(vi)    
A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA, following a denial on review of the initial denial.

11

--------------------------------------------------------------------------------


9.3           Review Procedures.


(a)   Request For Review.  A request for review of a denied claim must be made
in writing to the Company within sixty (60) days after receiving notice of
denial.  The decision upon review will be made within sixty (60) days after the
Company’s receipt of a request for review, unless special circumstances require
an extension of time for processing, in which case a decision will be rendered
not later than one hundred twenty (120) days after receipt of a request for
review.  A notice of such an extension must be provided to the Claimant within
the initial sixty (60) day period and must explain the special circumstances and
provide an expected date of decision.


The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Company.  The reviewer shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.


(b)   Manner and Content of Notice of Decision on Review.  Upon completion of
its review of an adverse claim determination, the Company will give the
Claimant, in writing or by electronic notification, a notice containing:



 
(i)  
its decision;




 
(ii)  
the specific reasons for the decision;




 
(iii)  
the relevant provisions of this Plan on which its decision is based;




 
(iv)  
a statement that the Claimant is entitled to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information in the Company’s files which is relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits;




 
(v)  
a statement describing the Claimant’s right to bring an action for judicial
review under Section 502(a) of ERISA; and




 
(vi)  
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination on review, a statement that a copy of
the rule, guideline, protocol or other similar criterion will be provided
without charge to the Claimant upon request.

 
12

--------------------------------------------------------------------------------


9.4           Calculation of Time Periods.  For purposes of the time periods
specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the procedures of this Plan without regard to whether all the
information necessary to make a decision accompanies the claim.  If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.
 
ARTICLE 10
AMENDMENT/TERMINATION


10.1           General.  The Board may at any time and from time to time amend,
suspend or terminate this Plan or the Participant’s participation therein;
provided, however, that no amendment, suspension or termination may materially
or adversely affect the rights of a Participant (or, in the case of the
Participant’s death, his Beneficiary or estate) to receive payment of amounts
credited to such Participant’s Deferral Account(s) prior to the effective date
of such amendment, suspension or termination.  Notwithstanding anything in the
Plan to the contrary, the Board may amend in good faith any terms of the Plan,
including retroactively, in order to comply with Section 409A of the Code.


10.2           Termination.  Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
Payment Events specified herein.
 
ARTICLE 11
MISCELLANEOUS


11.1           Statements.     The Administrator will furnish statements to each
Participant reflecting the amount credited to a Participant’s Deferral
Account(s) and the transactions therein not less frequently than once each
calendar year.


11.2           Sources of Stock:  Limitation on Amount of Stock-Denominated
Deferrals.                If Stock is deposited under the Plan in a Trust
pursuant to Article 6 hereof, in connection with a deferral of a
Stock-Denominated Award under another plan, program or arrangement that provides
for the issuance of Stock, then the Stock so deposited shall be deemed to have
originated from and shall be counted against the number of shares reserved under
such other plan, program or arrangement.


 
11.3
General Provisions.



(a)           Limits on Transfer of Awards.  Other than by will or the laws of
descent and distribution, no right, title or interest of any kind in the Plan
shall be transferable or assignable by a Participant or his or her Beneficiary
or be subject to alienation, anticipation, encumbrance, garnishment, attachment,
levy, execution or other legal or equitable process, nor subject to the debts,
contracts, liabilities or torts of any Participant or his or her
Beneficiary.  Any attempt to alienate, sell, transfer, assign, pledge, garnish,
attach or take any other action subject to legal or equitable process or
encumber or dispose of any interest in the Plan shall be void.

13

--------------------------------------------------------------------------------


(b)           Receipt and Release.  Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for the compensation or awards
deferred and relating to the Deferral Account(s) to which the payments relate
against the Company or any Subsidiary thereof, the Committee, or the
Administrator. The Committee or the Administrator may require a Participant or
Beneficiary, as a condition to a payment, to execute a receipt and release to
such effect.


(c)           Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an “unfunded” plan for deferred compensation and
Participants shall rely solely on the unsecured promise of the Company for
payment hereunder.  With respect to any payment not yet made to a Participant
under the Plan, nothing contained in the Plan shall give a Participant any
rights greater than those of a general unsecured creditor of the Company;
provided however, that nothing herein shall restrict or prohibit the Committee
from authorizing the creation of Trusts, including but not limited to the Trusts
referred to in Articles 5 and 6 hereof, or make other arrangements to meet the
Company’s obligations under the Plan, which Trusts and/or other arrangements
shall be consistent with the “unfunded” status of the Plan, unless the Committee
otherwise determines with the consent of each affected Participant.


(d)           Compliance.            The Company shall impose such restrictions
on Stock delivered to a Participant hereunder and any other interest
constituting a security as it may deem advisable in order to comply with the
Securities Act of 1933, as amended, the requirements of the Exchange Act, the
requirements of the Nasdaq Global Market or any other stock exchange or
automated quotation system upon which the Stock is then listed or quoted, any
state securities laws applicable to such a transfer, any provisions of the
Company’s Articles of Incorporation or Bylaws, or any other law, regulation or
binding contract to which the Company is a party.


(e)           Other Participant Rights.  No Participant shall have any of the
rights or privileges of a stockholder of the Company (including voting rights)
under the Plan, including as a result of crediting of Stock equivalents or other
amounts to a Deferral Account, or the creation of any Trust and the deposit of
such Stock thereof, except at such time as Stock may be actually delivered in
settlement of a Deferral Account.  No provision of the Plan or transaction
hereunder shall confer upon any Participant any right to be employed by the
Company or a Subsidiary thereof, or to interfere in any way with the right of
the Company or a Subsidiary to increase or decrease the amount of any
compensation payable to such Participant.  Subject to the limitations set forth
in Section 11.3 hereof, the Plan shall inure to the benefit of, and be binding
upon, the parties hereto and their successors and assigns.


(f)           Tax Withholding.  The Company and any Subsidiary shall have the
right to deduct from amounts otherwise payable in settlement of a Deferral
Account any sums that federal, state, local or foreign tax law requires to be
withheld with respect to such payment.  Stock or other property may be withheld
to satisfy such obligations in any case where taxation would be imposed upon
delivery of such Stock and other property.

14

--------------------------------------------------------------------------------


(g)           Payment of Legal Fees.  All reasonable legal fees and costs paid
or incurred by a Participant pursuant to any dispute or question or
interpretation relating to this Plan shall be paid or reimbursed by the Company
if the Participant is successful on the merits pursuant to a legal judgment,
arbitration or settlement.


(h)           Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to principles of conflicts of laws, and applicable provisions of federal
law.


(i)           Limitation.  A Participant and his or her Beneficiary shall assume
all risk in connection with any decrease in the value of his or her Deferral
Account(s), and neither the Company, the Committee nor the Administrator shall
be liable or responsible therefor.


(j)           Construction.  The captions and numbers preceding the sections of
the Plan are included solely as a matter of convenience of reference and are not
to be taken as limiting or extending the meaning of any of the terms and
provisions of the Plan.  Whenever appropriate, words used in the singular shall
include the plural or the plural may be read as the singular.


(k)           Severability.  In the event that any provision of the Plan shall
be declared illegal or invalid for any reason, said illegality or invalidity
shall not affect the remaining provisions of the Plan but shall be fully
severable, and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been inserted herein.


(l)           Status.  The establishment and maintenance of, or allocations and
credits to, the Deferral Account(s) of any Participant shall not vest in any
Participant any right, title or interest in and to any Plan assets or benefits
except at the time or times and upon the terms and conditions and to the extent
expressly set forth in the Plan and in accordance with the terms of the Trust.
15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Willow Financial Bancorp, Inc. has adopted this amended and
restated Plan as of the 28th day of October 2008.
 
 

 
WILLOW FINANCIAL BANCORP, INC.
                 
 
By:
/s/ Donna M. Coughey
   
Donna M. Coughey
   
President and Chief Executive Officer
     

16